Rehearing en banc granted by order
filed 3/26/99; published opinion filed
1/20/99 is vacated.
                                            Filed:   February 17, 1999

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 96-7539
                             (CA-95-237)



Irving Houston Hawkins,

                                              Petitioner - Appellant,

           versus


Franklin Freeman, etc., et al,
                                             Respondents - Appellees.



                              O R D E R



     The court amends its opinion filed January 20, 1999, as

follows:
     On page 35, second full paragraph, line 5 -- the word

"objections" is corrected to read "object ives."

                                       For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

IRVING HOUSTON HAWKINS,
Petitioner-Appellant,

v.

FRANKLIN FREEMAN, Secretary for the
                                                                        No. 96-7539
North Carolina Department of
Correction; J. V. TURLINGTON,
Superintendent, Pender Correctional
Institute,
Respondents-Appellees.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
Richard C. Erwin, Senior District Judge.
(CA-95-237)

Argued: June 3, 1998

Decided: January 20, 1999

Before MURNAGHAN and ERVIN, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Reversed and remanded with instructions to grant the petition by pub-
lished opinion. Judge Murnaghan wrote the opinion, in which Judge
Ervin joined. Senior Judge Phillips wrote a dissenting opinion.

_________________________________________________________________

COUNSEL

ARGUED: Kelly M. Baldrate, Third Year Law Student, UNIVER-
SITY OF VIRGINIA SCHOOL OF LAW APPELLATE LITIGA-
TION CLINIC, Charlottesville, Virginia, for Appellant. Clarence Joe
DelForge, III, Assistant Attorney General, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appel-
lees. ON BRIEF: Neal L. Walters, James D. Jones, Third Year Law
Student, UNIVERSITY OF VIRGINIA SCHOOL OF LAW APPEL-
LATE LITIGATION CLINIC, Charlottesville, Virginia, for Appel-
lant. Michael F. Easley, Attorney General, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appel-
lees.

_________________________________________________________________

OPINION

MURNAGHAN, Circuit Judge:

In 1981, Irving Hawkins was sentenced to fifty years of imprison-
ment in North Carolina as a habitual felon. After receiving contradic-
tory notifications about when he would be eligible for parole, he was
finally paroled in 1992. Hawkins successfully reintegrated into the
community, obeying all conditions of his parole, holding a job in
which he was promoted, and reacquainting himself with his family.
Then in 1994 he was rearrested on the basis that the determination
that he was eligible for parole had been made in error.

Having exhausted his state appeals, Hawkins petitioned for habeas
corpus relief. He argues primarily that his reincarceration violates the
Fourteenth Amendment's guarantee of substantive due process. We
hold that, where the parolee did not know that his release was in error,
his interest in his continued liberty crystallized during the two years
of successful parole and the Fourteenth Amendment requires that we
strictly scrutinize the State's intentional infringement of that interest.

I.

The facts in this case are essentially agreed upon: the State does not
contest Hawkins's "apparent good-conduct while released," and Haw-
kins concedes that, although he did not realize it at the time, he was
statutorily ineligible when he was paroled.1 We begin with a short
review of how Hawkins came to be arrested, paroled and rearrested.
_________________________________________________________________

1 We expressed some concern at oral argument about how the evidence
about Hawkins's rehabilitation had gotten into the record, as it appeared

                     2
On February 27, 1981, Irving Hawkins was convicted in Guilford
County, North Carolina, of possession, sale and delivery of one-half
gram of cocaine. Hawkins was found to be a habitual felon and sen-
tenced to fifty years of imprisonment on the sale and delivery charge
and ten years concurrently on the possession charges (along with sixty
days concurrently on a charge of driving under the influence). It must
be admitted that Hawkins is not a sympathetic character. The habitual
felon determination was based on evidence that Hawkins had as a
young man been convicted of and imprisoned for one count of rape,
two counts of aggravated assault with intent to commit rape and one
count of armed robbery. See State v. Simmons, 286 S.E.2d 898, 900
(Ct. App. N.C. 1982). His FBI record reveals other less serious
charges as well, both as an adult and as a minor.

From the beginning of his incarceration as a habitual felon, Haw-
kins was given conflicting explanations of when he would be eligible
for parole. The record suggests that, at first, he may have been told
that he would be eligible for parole very shortly after his conviction.
Then, on June 14, 1982, the Parole Commission informed Hawkins
that he would not be eligible for parole until he had "served 30 years"
of his sentence, giving him a parole eligibility date of "October 20,
2010." The Commission assured Hawkins it had "studied all the facts
in your case, and we are sure that we are following the requirement
of the law" in reaching this 2010 date. About a year later, on Septem-
ber 7, 1983, the Parole Commission changed its mind once again:
"After carefully checking your parole eligibility date, we find that you
will not be eligible for parole until April 20, 2018." Finally, on March
13, 1992, Hawkins was suddenly informed that he was being consid-
_________________________________________________________________

to have been based on the Parole Commission's report of the parole revo-
cation hearing rather than on state court findings of fact or a federal court
evidentiary hearing. Because there are no state court findings of fact to
presume correct, we would typically assume the truth of Hawkins's attes-
tations for purposes of deciding the appeal from summary judgment, see
Turner v. Jabe, 58 F.3d 924, 930 n.6 (4th Cir. 1995), and would remand
to the district court to hold an evidentiary hearing if those facts estab-
lished that Hawkins was entitled to relief. However, the State assured us
that it did not contest the facts put forth by Hawkins, and that no remand
for further fact-finding was necessary.

                     3
ered for community service parole. Assuring Hawkins that it had
"made a careful investigation of this case," the Parole Commission
paroled Hawkins on July 6, 1992.

Hawkins claims to have been completely rehabilitated during his
eleven years of imprisonment. The magistrate judge who first heard
this habeas petition found that Hawkins had a good prison record dur-
ing those years and, while incarcerated, obtained a business degree
from Shaw University through a study-release program. The magis-
trate judge further found that during Hawkins's nearly two years on
parole he substantially complied with his parole obligations, held a
steady job in which he was promoted, and reestablished ties with his
family. Although there is some indication that Hawkins did not com-
plete the community service that he was assigned, the Parole Com-
mission reported that "Hawkins had no problems while on parole,"
and the State does not contest Hawkins's statement in his affidavit
that during his release he "never violated [his] parole."

Then, on March 25, 1994, Hawkins was rearrested on the basis that
he had not been eligible for parole in 1992. The Parole Commission
concluded that the habitual felon statute under which Hawkins was
sentenced, N.C. Gen. Stat. § 14-7.6, required that he serve 75% of his
50-year sentence (37.5 years) before he would be eligible for parole.
Ironically, that statute had been repealed effective only four months
after Hawkins's sentencing and replaced with a requirement that a
habitual offender serve "not less than seven years." By letter of Octo-
ber 10, 1994, the Commission informed the reincarcerated Hawkins
that his "current parole eligibility date" would be April 20, 2018.

Hawkins challenged his reincarceration on various grounds. Hav-
ing effectively exhausted his claims in state court, 2 Hawkins on Janu-
ary 27, 1995, petitioned for habeas corpus relief. His claim therefore
is subject to the pre-Antiterrorism and Effective Death Penalty Act
standards. See Lindh v. Murphy, 117 S. Ct. 2059, 2063 (1997). A
magistrate judge recommended that such relief be denied, and the dis-
trict judge agreed with that recommendation, granting summary judg-
ment to the State. Hawkins appeals to us.
_________________________________________________________________

2 The State has waived the exhaustion requirement for Hawkins's main
claim of a substantive due process violation.

                    4
II.

We review the district court's grant of summary judgment to the
State de novo. See Savino v. Murray, 82 F.3d 593, 598 (4th Cir.
1996). Hawkins argues primarily that his reincarceration violated his
substantive due process rights, and advances alternative theories of
waiver, estoppel and the bar against installment sentences. He also
argues that his parole revocation hearing did not contain all of the
procedural protections he was due. Because we believe that the estab-
lished principles of the substantive component of the Fourteenth
Amendment's Due Process Clause govern the case, we begin with an
exposition of those principles.

A.

The Due Process Clause of the Fourteenth Amendment guarantees
that no state shall "deprive any person of life, liberty, or property,
without due process of law." U.S. Const. amend. XIV. "Although a
literal reading of the Clause might suggest that it governs only the
procedures by which a State may deprive persons of liberty, for at
least [111] years, since Mugler v. Kansas, 123 U.S. 623, 660-661
(1887), the Clause has been understood to contain a substantive com-
ponent as well, one `barring certain government actions regardless of
the fairness of the procedures used to implement them.'" Planned
Parenthood v. Casey, 505 U.S. 833, 846 (1992) (quoting Daniels v.
Williams, 474 U.S. 327, 331 (1986)). Through the doctrine of sub-
stantive due process, "all fundamental rights comprised within the
term liberty are protected by the Federal Constitution from invasion
by the States." Whitney v. California, 274 U.S. 357, 373 (1927)
(Brandeis, J., concurring), quoted in Planned Parenthood, 505 U.S.
at 847.

It is contested whether the asserted interest infringed by Hawkins's
reincarceration is such a fundamental liberty right. The Supreme
Court has "regularly observed that the Due Process Clause specially
protects those fundamental rights and liberties which are, objectively,
`deeply rooted in this Nation's history and tradition' and `implicit in
the concept of ordered liberty,' such that `neither liberty nor justice
would exist if they were sacrificed.'" Washington v. Glucksberg, 117
S. Ct. 2258, 2268 (1997) (quoting Moore v. City of East Cleveland,

                    5
431 U.S. 494, 503 (1977) (plurality opinion), Palko v. Connecticut,
302 U.S. 319, 325 (1937), and id. at 326) (citations omitted). Certain
liberties enshrined in the Bill of Rights offer the clearest examples of
those held to be "fundamental," but the category is not limited to this
list, nor is it limited to "those practices, defined at the most specific
level, that were protected against government interference by other
rules of law when the Fourteenth Amendment was ratified." Planned
Parenthood, 505 U.S. at 847. Instead, the "full scope of the liberty
guaranteed by the Due Process Clause" comprises "a rational contin-
uum which, broadly speaking, includes a freedom from all substantial
arbitrary impositions and purposeless restraints, and which also rec-
ognizes, what a reasonable and sensitive judgment must, that certain
interests require particularly careful scrutiny of the state needs
asserted to justify their abridgment." Poe v. Ullman, 367 U.S. 497,
543 (1961) (Harlan, J., dissenting from dismissal on jurisdictional
grounds) (citations omitted), quoted in Planned Parenthood, 505 U.S.
at 848-49.

But substantive due process does not absolutely guarantee that
these fundamental rights will be held inviolate. Executive action that
infringes such a right violates the substantive component of the Due
Process Clause "only when it `can properly be characterized as arbi-
trary, or conscience shocking, in a constitutional sense.'" County of
Sacramento v. Lewis, 118 S. Ct. 1708, 1717 & n.8 (1998) (quoting
Collins v. City of Harker Heights, 503 U.S. 115, 128 (1992)). In the
past, the Supreme Court has described the substantive due process
doctrine as if it provided two independent types of protection: "So-
called `substantive due process' prevents the government from engag-
ing in conduct that `shocks the conscience' or interferes with rights
`implicit in the concept of ordered liberty.'" United States v. Salerno,
481 U.S. 739, 746 (1987) (quoting Rochin v. California, 342 U.S.
165, 172 (1952), and Palko, 302 U.S. at 325-26) (citations omitted)
(emphasis added). However, the Court's most recent foray into the
realm characterizes the determination "whether the behavior of the
governmental officer is so egregious, so outrageous, that it may fairly
be said to shock the contemporary conscience" as a "threshold ques-
tion," "antecedent to" any "possibility of recognizing a substantive
due process right to be free of such executive action." County of
Sacramento, 118 S. Ct. at 1717 n.8. Therefore, not unless executive
action "shocks the conscience" does it reach the level of abuse of

                     6
power necessary to invoke substantive due process protections for
life, liberty or property. Id. at 1717 & n.8.

Negligently inflicted harm, the basis of traditional tort liability, is
not sufficiently conscience-shocking as to implicate constitutional
Due Process Clause protections, whether substantive or procedural.
See id. at 1718 (citing Davidson v. Cannon , 474 U.S. 344, 348
(1986)). "Whether the point of the conscience-shocking is reached
when injuries are produced with culpability falling within the middle
range, following from something more than negligence but `less than
intentional conduct, such as recklessness or "gross negligence,"' is a
matter for closer calls." Id. (quoting Daniels, 474 U.S. at 334 n.3)
(citations omitted). That is, "deliberately indifferent [official] conduct
[is] enough to satisfy the fault requirement for due process claims" in
certain circumstances, id. (giving as an example a state's deliberate
indifference to the medical needs of its prisoners, in violation of the
Eighth Amendment), although in other circumstances such
"[d]eliberate indifference . . . may not be so patently egregious" as to
constitute a conscience-shocking abuse of power, id. at 1718-19
(explaining that deliberate indifference to life is "less egregious" in
the context of a high-speed law enforcement chase). Rather than neg-
ligence, recklessness or deliberate indifference, it has traditionally
been intentional actions, those "deliberate decisions of government
officials to deprive a person of life, liberty, or property," about which
the substantive component of the Due Process Clause is concerned.
Daniels, 474 U.S. at 331, quoted in County of Sacramento, 118 S. Ct.
at 1718. "[C]onduct intended to injure in some way unjustifiable by
any government interest is the sort of official action most likely to rise
to the conscience-shocking level." County of Sacramento, 118 S. Ct.
at 1718.

B.

Applying these principles to Hawkins's case, our task is to deter-
mine whether the agreed-upon facts demonstrate that the State has
intentionally violated a fundamental liberty interest, or has been delib-
erately indifferent to such an interest to an extent that shocks the con-
science. If so, the State's actions must be subjected to strict scrutiny.
"[T]he Fourteenth Amendment `forbids the government to infringe
. . . "fundamental" liberty interests at all, no matter what process is

                     7
provided, unless the infringement is narrowly tailored to serve a com-
pelling state interest.'" Glucksberg, 117 S. Ct. at 2268 (quoting Reno
v. Flores, 507 U.S. 292, 302 (1993)) (ellipsis in original); Herndon
v. Chapel Hill-Carborro City Bd. of Educ., 89 F.3d 174, 177 (4th Cir.
1996), cert. denied, 117 S. Ct. 949 (1997).

1.

The "threshold question" whether the behavior of the Parole Com-
mission was sufficiently conscience-shocking as to implicate substan-
tive due process protections at all is not at issue in this case, because
the State acted intentionally to deprive Hawkins of his liberty. If the
liberty interest that Hawkins asserts is a fundamental one protected by
the Due Process Clause, then its deliberate violation by the State,
unless narrowly tailored to serve a compelling interest, is an arbitrary
abuse of power sufficient to shock the judicial conscience. See County
of Sacramento, 118 S. Ct. at 1717-18. It need not have been the spe-
cific intent of the State to harm the individual, so long as the State
acted "with full appreciation" of the effect of its action. Id. at 1718
n.9. To state it more simply, the "fundamental rights" protected by
substantive due process are those "`implicit in the concept of ordered
liberty' such that `neither liberty nor justice would exist if they were
sacrificed.'" Glucksberg, 117 S. Ct. at 2268 (quoting Palko, 302 U.S.
at 325, 326, 58 S. Ct. at 152). What kind of society would this be
were we to condone any intentional infringement of fundamental
rights so defined?

2.

This case therefore turns on whether the liberty interest asserted by
Hawkins to prevent his reincarceration is a "fundamental" one.
Whether a fundamental liberty interest exists is of course a legal
determination, subject to de novo review. See Beverati v. Smith, 120
F.3d 500, 503 (4th Cir. 1997). The Supreme Court has required a
"careful description" of the asserted interest, Glucksberg, 117 S. Ct.
at 2268, recognizing its "reluctan[ce] to expand the concept of sub-
stantive due process because guideposts for responsible decisionmak-
ing in this unchartered area are scarce and open-ended," Collins, 503
U.S. at 125, quoted in Glucksberg, 117 S. Ct. at 2267. Such a liberty
interest may be created by state law or by the Due Process Clause

                    8
itself, see e.g., Washington v. Harper, 494 U.S. 210, 221-22 (1990)
("We have no doubt that, in addition to the liberty interest created by
the State's Policy, respondent possesses a significant liberty interest
in avoiding the unwanted administration of antipsychotic drugs under
the Due Process Clause of the Fourteenth Amendment."), but judicial
restraint requires us to "exercise the utmost care whenever we are
asked to break new ground in this field," Collins, 503 U.S. at 125.

a.

Luckily, Hawkins does not ask us to break new ground here: the
liberty interest that he asserts has already been recognized as a funda-
mental one, to which substantive due process protections attach, in
two Fourth Circuit opinions as well as by a number of our sister cir-
cuits. A parolee's interest in his continued liberty during good behav-
ior is protected by the substantive due process right to the finality of
his sentence. The Fourth Circuit has recognized this fundamental right
in two contexts, in the cases of United States v. Lundien, 769 F.2d
981 (4th Cir. 1985), and United States v. Cook, 890 F.2d 672 (4th Cir.
1989). Each of these cases advances the proposition that it is funda-
mentally unfair and violates the guarantee of due process for a court
to increase a sentence, even where correcting an unlawful sentence,
once the defendant has served so much of the original sentence that
"his expectations as to its finality have crystallized." Lundien, 769
F.2d at 987; Cook, 890 F.2d at 675.3

In Lundien, the district court initially sentenced the defendant to a
term of ten years on each of two counts, to be served concurrently,
but five days later amended the sentence by increasing it to twenty
years on one of the counts. See 769 F.2d at 982. The defendant chal-
lenged the amendment. After explaining that the Double Jeopardy
Clause did not address the situation, the Fourth Circuit observed that
it "seems more likely that any constitutional source for protection of
_________________________________________________________________

3 Lundien and Cook's recognition of a sentencing court's inherent
authority to correct an erroneous sentence has been superseded by Fed.
R. Crim P. 35(c), which "in effect codifies the result in [Cook and a simi-
lar Second Circuit case] but provides a more stringent time requirement."
Fed. R. Crim. P. 35 advisory committee notes, 1991 amendment.

                    9
the defendant's interest in the finality of his sentence must be found
in the fifth amendment's guarantee of due process." Id. at 986.4

The Circuit observed that the exact parameters of the guarantee of
due process in this context were "not firmly fixed." Id. at 987. How-
ever, it set forth the following principle, which applies to Hawkins's
case as well:

          [D]ue process may also be denied when a sentence is
          enhanced after the defendant has served so much of his sen-
          tence that his expectations as to its finality have crystallized
          and it would be fundamentally unfair to defeat them. As the
          First Circuit has stated the principle:

        [T]he power of a sentencing court to correct even
        a statutorily invalid sentence must be subject to
        some temporal limit. When a prisoner first com-
        mences to serve his sentence, especially if it
        involves a long prison term as here, the prospect
        of release on parole or otherwise may seem but a
        dimly perceived, largely unreal hope. As the
        months and years pass, however, the date of that
        prospect must assume a real and psychologically
        critical importance. The prisoner may be aided in
        enduring his confinement and coping with the
        prison regime by the knowledge that with good
        behavior release on parole or release outright will
        be achieved on a date certain. After a substantial
        period of time, therefore, it might be fundamen-
        tally unfair, and thus violative of due process for
        a court to alter even an illegal sentence in a way
        which frustrates a prisoner's expectations by post-
        poning his parole eligibility or release date far
        beyond that originally set.
_________________________________________________________________

4 Although Lundien examined substantive due process protections
under the Fifth Amendment, the same analysis applies to the Fourteenth
Amendment, "given the Supreme Court's essentially identical interpreta-
tions of the concept [of "liberty"] under the two amendments."
Piechowicz v. United States, 885 F.2d 1207, 1214 n.9 (4th Cir. 1989).

                     10
Id. (quoting Breest v. Helgemoe, 579 F.2d 95, 101 (1st Cir. 1978))
(emphasis added) (second alteration in original); see also United
States v. Smith, 115 F.3d 241, 248 (4th Cir.) (recognizing in passing
the rule of Lundien that due process may be denied if a sentence is
enhanced after a defendant's expectation of its finality has crystal-
lized), cert. denied, 118 S. Ct. 315 (1997).

The expectation of finality of sentence that arises merely from
being given a parole date is much stronger in Hawkins's case, where
the defendant has actually been paroled, has no knowledge that his
parole was in error, has made the difficult transition from prisoner to
rehabilitated citizen, and has become a productive member of society.
Once the defendant has been released on parole and has successfully
reintegrated into society for a period of years, "his expectations as to
[the] finality [of his release on parole] have crystallized and it would
be fundamentally unfair to defeat them." Lundien, 769 F.2d at 987.

The question arises, how long does it take for such an expectation
to "crystallize?" In Lundien, the Fourth Circuit held that where the
defendant "had served only five days of an expected sentence of ten
years and he had not even reached his final prison destination," his
expectations had not sufficiently "crystallized." Id. Breest, on which
Lundien relied, held that 14 days was not long enough. See 579 F.2d
at 98-101. Hawkins, however, was on parole for almost two years.
Certainly his expectation of the finality of his parole determination
crystallized within that time.

The Fourth Circuit reaffirmed the principle announced in Lundien
in the case of United States v. Cook, 890 F.2d 672 (4th Cir. 1989).
There the Circuit recognized a court's inherent power to correct a
mistaken sentence. In doing so, it explained:

          This inherent power is not without limitation, for at some
          point every sentence must become final. As we indicated in
          United States v. Lundien, 769 F.2d 981 (4th Cir. 1985), it
          would be fundamentally unfair and a violation of due pro-
          cess to allow a district court to enhance a sentence "after the
          defendant has served so much of his sentence that his expec-
          tations as to its finality have crystallized."

                    11
Id. at 675 (quoting Lundien, 769 F.2d at 987) (part of citation omit-
ted). The Circuit therefore held that the power to correct "an acknowl-
edged and obvious mistake" in sentencing "exists only during that
period of time in which either party may file a notice of appeal. After
that time, we believe that the sentence has become final, and the dis-
trict court lacks any authority to modify it." Id. If the Due Process
Clause limits a court's power to correct a mistake in sentencing to
only the 30 days in which an appeal may be taken, because after 30
days an inmate's interest in the finality of his sentence has crystal-
lized, then clearly the Parole Commission may not correct a mistake
in its parole calculations two years after the defendant has been
released without violating the same guarantee of due process.

Other Circuits and district courts have held that in certain circum-
stances it would be inconsistent with the fundamental principles of
liberty and justice protected by the Due Process Clause to allow a
state to reincarcerate an erroneously released prisoner after he has
made a good adjustment to society. See, e.g., DeWitt v. Ventetoulo,
6 F.3d 32, 34-35 (1st Cir. 1993); Johnson v. Williford, 682 F.2d 868,
873 (9th Cir. 1982); United States v. Merritt, 478 F. Supp. 804, 807-
08 (D.D.C. 1979); Lanier v. Williams, 361 F. Supp. 944, 947
(E.D.N.C. 1973). An instructive example is offered by the case of
DeWitt v. Ventetoulo, 6 F.3d 32 (1st Cir. 1993).

DeWitt had been sentenced to life imprisonment after conviction of
a particularly evil assault with intent to murder. While serving his
sentence, DeWitt came to the aid of a prison guard who was being
attacked by an inmate and later testified for the state in the prosecu-
tion of the inmate. In recognition of these efforts, the trial court sus-
pended all but 15 years of DeWitt's life sentence. See id. at 33.

Two years later, the state supreme court held in a separate case that
a trial court could not suspend such a sentence once a defendant had
begun to serve it. Nevertheless, the state made no effort to undo the
suspension of DeWitt's sentence. Six years after his sentence had
been partially suspended, DeWitt was granted parole and released
from prison. Had DeWitt's sentence not been suspended, he would
not have been eligible for parole for another 16 months. See id.

After his parole, DeWitt obtained work and reestablished contact
with his family. However, eight months after his release he was

                     12
involved in an altercation for which he was arrested. Instead of seek-
ing to revoke his parole, the state vacated its earlier order that had
suspended in part his life sentence. DeWitt was recommitted to serve
the remainder of the term of life imprisonment. See id.

Reserving the question whether DeWitt had violated the conditions
of his parole, the First Circuit held that due process notions of funda-
mental fairness prohibited the state from reimposing DeWitt's origi-
nal life term. See id. at 35-36. Citing the Fourth Circuit's decision in
Lundien, the First Circuit explained that only in extreme cases would
a court's correction of an earlier mistake in sentencing be "so unfair
that it must be deemed inconsistent with fundamental notions of fair-
ness embodied in the Due Process Clause." Id. at 35. Without estab-
lishing any specific tests, the First Circuit proposed certain factors to
which consideration should be given:

          to the lapse of time between the mistake and the attempted
          increase in the sentence, to whether or not the defendant
          contributed to the mistake and the reasonableness of his
          intervening expectations, to the prejudice worked by a later
          change, and to the diligence exercised by the state in seek-
          ing the change.

Id.

In finding that DeWitt's rearrest was fundamentally unfair, the
First Circuit stressed that the state with due diligence could have chal-
lenged the suspension of his sentence far sooner than it did. See id.
It also noted that DeWitt not only was led reasonably to believe that
his sentence had been reduced for a number of years while in prison,
but he was actually released, set down new roots in society, got a job
and reestablished family ties. See id. Finally, the First Circuit noted
that the state's interest in rearresting DeWitt and correcting its earlier
mistake was weak: it seemed to be an attempt to avoid granting
DeWitt the full hearing necessary to revoke his parole. See id. at 35-
36.

The First Circuit's opinion in DeWitt supports our conclusion in
Hawkins's case. In explaining that its rule was a narrow one, the First
Circuit described the numerous cases which have allowed a sentence

                     13
to be increased after it was initially imposed in error. Each of these
cases was distinguished from DeWitt's:

          In virtually all [such cases] that we have discovered, there
          has been some distinguishing circumstance that separates
          that case from DeWitt's, for example, because (as is often
          true) the defendant was still in prison, or the interval
          between the original sentence and its correction was brief,
          or because the defendant almost certainly knew or should
          have known that an error had been made.

Id. at 36. None of those circumstances distinguish DeWitt's case from
Hawkins's, however: Hawkins was released from prison, the interval
between his release and its correction was almost two years, and he
did not know that his parole eligibility determination was erroneous.
The First Circuit in DeWitt followed the statement in Lundien "that
due process must in principle impose an outer limit on the ability to
correct a sentence after the event." Id. We do the same.

b.

The State seeks to avoid the principle of Lundien and Cook on
three grounds. First, the State attempts to distinguish the two cases by
arguing that, unlike Lundien and Cook, Hawkins's sentence was not
"enhanced" by the Parole Commission. That in those cases a mistaken
sentence was increased, whereas in Hawkins's case his erroneously
granted parole was revoked, is a distinction without a difference. In
the case where a sentence being served is increased, making the
parole date farther away, the inmate's reasonable and significant
expectation of future liberty has been frustrated, implicating the pro-
tection of the Due Process Clause. The frustration is the same, if not
magnified, where, the parole date having passed and the inmate hav-
ing been released, parole is unexpectedly revoked and the inmate is
returned to prison, without any fault of his own, to continue serving
a sentence. In both cases the inmate has an interest in the finality of
the sentence imposed upon him by the state, including his date of eli-
gibility for parole. See Lundien, 769 F.2d at 987. Once that interest
crystallizes, the substantive guarantees of the Due Process Clause pre-
vent the state from infringing it.

                     14
Second, the State tries to distinguish Lundien and Cook by arguing
that Hawkins had no "reasonable expectation" of remaining on parole
release because he had been "on notice at least since 1982 he had to
serve 30 years before [he would be] eligible for parole." See Green
v. Christiansen, 732 F.2d 1397, 1399 (9th Cir. 1984) (refusing to
estop the government from reincarcerating an erroneously released
prisoner who had not been so misled as to form a reasonable expecta-
tion of release, and who was therefore charged with constructive
knowledge that he still had time to serve). This is the State's key
argument: that Hawkins knew from letters he received from the parole
commission that he had at least 30 more years to serve before he
would be eligible for parole, and therefore he had actual or construc-
tive notice that his parole was in error. The State repeats this argu-
ment, almost word-for-word, no fewer than fourteen separate times in
its brief.

Despite the State's insistent repetition, the argument is meritless.
The State misrepresents the record when it claims that Hawkins was
"advised at the beginning of his sentence in 1982 and again in 1983
that he would not be eligible for parole until he served more than 30
years of his sentence." In fact, the letters to which the State refers
contradicted each other, setting parole eligibility dates that were eight
years apart. Throughout his sentence, Hawkins was notified of as
many as four different dates on which he would be eligible for parole.
First, there is evidence that he was told that he would be eligible for
parole quite shortly after his imprisonment; second, the Parole Com-
mission sent a letter to correct that earlier information, explaining that
they were now "sure," after "stud[ying] all the facts" in his case, that
he would be eligible for parole in 2010; third, he was told that after
"carefully checking," the Parole Commission found he would not be
eligible for parole until 2018; and fourth he was told the Parole Com-
mission had decided after "careful investigation" that he was eligible
for parole (and was in fact paroled) in 1992. The Parole Commission
had repeatedly revised its conclusion about when he would be eligible
for parole, and three times those conflicting revisions were accompa-
nied by assurances that, this time, the Commission had been "care-
ful[ ]" and was "sure." When Hawkins received the fourth revision,
indicating that he was in fact eligible for parole, he had no reason to
believe that any of the earlier notices were more accurate.

                     15
From Hawkins's perspective, the earlier parole eligibility calcula-
tions were superseded by the latest one. And the fact that he was
actually paroled confirmed to him that the most recent letter was
accurate. Finally, after almost two years on parole during which he
was supervised by a North Carolina state-government parole officer,
he must reasonably have had every confidence that he had put his
days in prison behind him.

It is important to note that while the State argues that Hawkins had
notice that his parole was in error, it does not claim that he had actual
knowledge of the error. Hawkins stated in his affidavit: "I was not
aware at any time prior to [the date of parole] that I was not eligible
for parole when I was, in fact, paroled, nor was I aware that the parole
commission made a mistake when paroling me until my arrest in
March, 1994." The State does not contest this assertion. The petition-
er's lack of actual knowledge that his release was in error is what dis-
tinguishes Hawkins's case from cases such as Camper v. Norris, 36
F.3d 782, 784-85 (8th Cir. 1994) (finding no due process violation
where the defendant knew his continued release was in error), and
United States v. Martinez, 837 F.2d 861, 864-65 (9th Cir. 1988)
(holding that incarceration after a delay of many years did not violate
the due process guarantees of the Fifth Amendment where the defen-
dant knew that a mistake had been made).

However, the State maintains that Hawkins should be presumed to
have known that he was ineligible for parole. After all, it is a truism
that all citizens are presumed to know the law. See, e.g., Jacobson v.
United States, 503 U.S. 540, 550 (1992); United States v. Aquino-
Chacon, 109 F.3d 936, 938 (4th Cir.), cert. denied, 118 S. Ct. 335
(1997). Given this presumption, the State argues that "[n]o person
obtains a right to incorrect application of a statute," citing Lustgarden
v. Gunter, 779 F. Supp. 500, 506 (D. Colo. 1991), aff'd, 966 F.2d 552
(10th Cir. 1992). If the State's argument is correct, then a defendant
cannot have a fundamental liberty interest in the finality of a sentence
that is contrary to law.

But both Lundien and Cook foreclose the argument in this context.
In Cook, the Fourth Circuit recognized that"at some point every
sentence must become final." 890 F.2d at 675 (emphasis added). We
affirmed that it would be "fundamentally unfair and a violation of due

                     16
process to allow a district court to enhance a sentence" once it had
crystallized, even where the original sentence was the result of "an
acknowledged misinterpretation of the pertinent[sentencing] guide-
lines section." Id. We then applied that rule to a sentence that "was
not authorized by [the pertinent sentencing guidelines] section nor
based on a departure from the guidelines," in short, a "sentence [that]
was not a lawful one." Id. We made no contention that the defen-
dant's interest in the finality of his unlawful sentence was illegitimate
because he should be presumed to know the law. By contrast, we held
that the district court had the power to correct the sentence only
"[b]ecause the time for the government to file a notice of appeal had
not expired," and the sentence had therefore not become "final." Id.

Lundien also explicitly rejected the argument that the Due Process
Clause does not afford an interest in a statutorily invalid sentence.
Those words, quoted above, bear repeating:

          [T]he power of a sentencing court to correct even a
          statutorily invalid sentence must be subject to some tempo-
          ral limit. . . . After a substantial period of time, therefore, it
          might be fundamentally unfair, and thus violative of due
          process for a court to alter even an illegal sentence in a way
          which frustrates a prisoner's expectations by postponing his
          parole eligibility or release date far beyond that originally
          set.
769 F.2d at 987 (quoting Breest, 579 F.2d at 101) (internal quotation
marks omitted) (alteration in original) (emphasis added).

The rule that all persons must be presumed to know the law cer-
tainly applies where an individual takes actions that violate the law,
but claims that he was ignorant of the law's proscription. That pre-
sumption is a reflection of the principle that ignorance of the law is
no excuse for its violation. But the presumption is inapposite in this
sentencing context -- here, the prisoner is entitled to expect that the
sentence that he is given will be final, and after a period of time his
expectation crystallizes. We do not require a prisoner independently
to analyze the sentencing guidelines and their interactions with the
parole eligibility rules to determine for himself whether the sentenc-
ing judge's or Parole Commission's decisions are correct. The tangle

                     17
of repealed and amended, interdependent sentencing and probation
provisions in North Carolina has caused confusion for its Parole Com-
mission and Attorney General before, see generally Glenn v. Johnson,
761 F.2d 192 (4th Cir. 1985), and we very much doubt that Hawkins,
without any legal training, could be expected to untangle them.

The State's third attempt to avoid the rule of Lundien and Cook is
by citing two cases, Glenn v. Johnson, 761 F.2d 192 (4th Cir. 1985),
and Crowley v. Landon, 780 F.2d 440 (4th Cir. 1985), which, it
claims, stand for the proposition that "the state's interest in correctly
enforcing its laws can outweigh a prisoner's settled expectation of
continued release on erroneous parole." But these cases simply do not
address the due process claim made by Hawkins.

In Glenn v. Johnson, the Fourth Circuit addressed the proper inter-
pretation of a North Carolina parole eligibility statute. The Parole
Commission believed that Glenn and other similarly situated prison-
ers would be eligible for parole after serving ten years of their sen-
tence; the state Attorney General believed otherwise. See 761 F.2d at
193-94. A class of such prisoners litigated the issue, and the Fourth
Circuit concluded that the Parole Commission's interpretation was in
error. See id. at 194-95.

However, the opinion did not resolve whether the Due Process
Clause would be implicated if Glenn had been informed at first of the
earlier parole date and then, after his expectations of parole crystal-
lized, told that the later date was correct. In fact, the Fourth Circuit
specifically declined to address "considerations of alleged due process
. . . infractions," explaining that "[t]hose questions, while fascinating,
need not long engage us" because the Circuit found that the statute
had "inescapabl[y]" prescribed the proper parole date all along. Id.

The State asserts that "Glenn stands for the proposition that the
Parole Commission has, and indeed must have, authority to correct
error in determining parole eligibility even when the correction upsets
a prisoner's settled expectation of earlier release." However, despite
the State's claim, there is no indication in the Glenn opinion that the
prisoner had been led to rely on, or even informed of, the erroneous,
early parole eligibility date and then later been told that another date
was correct. Because Glenn specifically declined to address any due

                     18
process considerations it is not controlling in our case, and certainly
it cannot counter the rule of Lundien and Cook.

The State also relies upon Crowley v. Landon, in which the Fourth
Circuit addressed the case of three inmates whose sentences had been
suspended and who had been released on supervised probation by a
Virginia trial court. Following unfavorable publicity, the Virginia
attorney general petitioned the Supreme Court of Virginia for a writ
to bar the inmate's release. Eventually, the Supreme Court of Virginia
reversed the trial court and vacated the release orders. The inmates
voluntarily surrendered and were reincarcerated. See 780 F.2d at 442.

The inmates petitioned for habeas corpus relief from their reincarc-
eration. Although their situation posed similar due process concerns
as does Hawkins's case, the Crowley petitioners did not argue that
reincarceration violated their substantive due process rights. Rather,
they made only the following four arguments:

          The petitioners' habeas petition attacks their reincarceration
          on the grounds that: 1) it deprived them of equal protection
          under the fourteenth amendment of the United States Con-
          stitution [because other released prisoners were not reincarc-
          erated]; 2) they have a due process right to good time credit
          towards parole for the time spent on probation; 3) their rein-
          carceration violated the constitutional protection against ex
          post facto laws; and, 4) their reincarceration subjected them
          to cruel and unusual punishment.

Id.

The Fourth Circuit denied each of these four asserted bases for
habeas relief.5 The State is wrong, therefore, when it asserts that
_________________________________________________________________

5 The closest Crowley came to addressing whether an erroneously
released defendant had any protections against rearrest was when it cited
United States v. Merritt, 478 F. Supp. 804, 807 (D.D.C. 1979), in a foot-
note to the portion of the opinion denying good time credit toward parole
for the months the petitioners had spent on release. See 780 F.2d at 444
n.6. The Fourth Circuit explicitly declined to decide whether to adopt

                     19
"Crowley stands for the proposition that the state may reincarcerate
one group of prisoners who were erroneously released while choosing
not to pursue others without violating due process or equal protec-
tion." The court in Crowley was not presented with and did not
answer the due process question posed in our case.

In sum, Fourth Circuit law provides that after an inmate is sen-
tenced, his reasonable expectation of future release on a specific date
crystallizes over time. Once crystallized, that reasonable expectation
of freedom is a legitimate liberty interest protected by the Due Pro-
cess Clause. When Hawkins was released on parole and reintegrated
himself into the community, he reasonably expected to continue to
live as a free citizen so long as he obeyed the conditions of his parole.
During the two years in which he was on parole without violation,
that interest crystallized. When the state rearrested Hawkins to correct
its two-year-old error, it violated his right to due process of law.6
_________________________________________________________________

Merritt's conclusion that three factors would have to be present to war-
rant habeas relief:

          The erroneous release must not have been attributable to the peti-
          tioner, the action of the authorities must have amounted to more
          than simple neglect, and reincarceration must be unequivocally
          inconsistent with fundamental principles of liberty and justice.

Id. The Fourth Circuit merely noted that the Crowley petitioners' case
fell "far short" of meeting Merritt's requirements. Id. In Merritt, the peti-
tioner had been released on parole for nearly three years before his rear-
rest on an outstanding detainer, and he had previously unsuccessfully
sought to clarify the status of the detainer; in Crowley, the three petition-
ers had been out of prison for only seven, six and two months, during
which their release orders were being challenged.

6 It may be argued that Hawkins has not been injured, but rather has
received a windfall by his release: after all, if he had been asked up-front
whether he would prefer to serve his full sentence uninterrupted or to
serve it with a two year period of release in the middle, he would likely
have chosen the latter. But it is unjust for the government to parole an
inmate and allow him to believe that he may begin his life anew, and
then after he has proven himself rehabilitated by holding down a job,
reestablishing family ties and integrating successfully in the community
for two years, to rearrest him and claim the parole was in error. Hawkins

                     20
3.

It remains only strictly to scrutinize the State's actions to determine
whether its violation of Hawkins's substantive due process right was
narrowly tailored to serve a compelling interest. The State has a broad
interest in the effective enforcement of its laws, including the correc-
tion of its legal errors, so as to guarantee to its citizens a predictable
and consistent governance. The State also has an interest in reincarc-
erating an erroneously released inmate to serve the entirety of his sen-
tence as originally imposed for specific and general deterrent,
retributive and rehabilitative reasons. See N.C. Gen. Stat. § 15A-
1340.12 ("The primary purposes of sentencing a person convicted of
a crime are to impose a punishment commensurate with the injury the
offense has caused, taking into account factors that may diminish or
increase the offender's culpability; to protect the public by restraining
offenders; to assist the offender toward rehabilitation and restoration
to the community as a lawful citizen; and to provide a general deter-
rent to criminal behavior.").

These interests are significantly weakened in Hawkins's case, and
his rearrest is not narrowly tailored to serve them. It is far too late for
the sentencing provision to be effectively enforced so as to provide
a consistent rule of law. The State's interest would have been better
served by a competent determination of when Hawkins would be eli-
gible for parole in the first place. The Parole Commission's
continually-shifting-yet-continually-confident determinations are not
at all well-tailored to the effective enforcement of sentencing provi-
sions.

If there were an allegation that the State had an interest in reincarc-
erating Hawkins to protect the public safety because Hawkins had not
been rehabilitated, that interest would certainly be compelling and
_________________________________________________________________

is deeply injured by the fracturing of the family ties he has striven to
reestablish, by the interruption of the career he has begun, and by the
destruction of the new life he has made for himself, all in reliance, for
two years, on the Parole Commission's determination. "Even convicted
criminals are entitled to be treated by their government in a fair and
straightforward manner." Johnson, 682 F.2d at 872.

                     21
reincarceration at this late date might be narrowly tailored to remedy
the continuing threat to the public. But the State does not assert such
an interest, conceding Hawkins's good behavior for the two years he
was on parole. The Parole Commission exercised its discretion to
parole Hawkins in 1992, noting that he had "made some effort to
improve his situation while in prison, via a college degree" and opin-
ing that "the best interests of the public and of the inmate will be
served by his release under supervision at this time." Since his release
he has successfully reintegrated into the community and substantially
complied with all parole obligations, vindicating the Parole Commis-
sion's judgment that he was a good candidate for parole. There is no
evidence nor claim that Hawkins poses any future danger to the com-
munity.

The State's interest in general deterrence will not be significantly
undermined if Hawkins is allowed to remain on parole. It is incon-
ceivable that any individual who knows that the law proscribes his
conduct and that it establishes a particular penalty for violation will
be less deterred from breaking the law because he believes that if he
is caught, convicted and sentenced the Parole Commission may erro-
neously parole him too early, and thereafter he will not be rearrested.
The rearrest of Hawkins is not narrowly tailored to serve any real
interest in general or specific deterrence.

The State's interest in retribution is similarly weak. Hawkins long
ago completed his sentences for the crimes that underlay his adjudica-
tion as a habitual felon. And the statute that prohibited Hawkins's
parole until he had served 75% of his sentence, N.C. Gen. Stat. § 14-
7.6, has long since been repealed. Only four months after Hawkins's
sentencing, it was replaced with a requirement that such a habitual
offender serve at least seven years of his sentence; 7 Hawkins served
about eleven years before his parole, and has served four more since
his rearrest. His punishment has been more than"commensurate with
the injury . . . caused" by his sale and delivery of the half gram of
cocaine. Whatever interest the State still has in seeing him punished
further is overwhelmed by his crystallized interest in the finality of
his parole.
_________________________________________________________________

7 That provision, too, has since been replaced.

                    22
In fact the State's interest in the rehabilitation of this prisoner is
likely to be substantially harmed by his reincarceration for another
two decades of imprisonment. He has demonstrated that he can func-
tion as a law-abiding and productive member of society. If he is
returned to parole, he will still be governed by the threat of reintern-
ment should he violate any parole requirements. But this long reincar-
ceration will likely not improve a rehabilitation that has already been
achieved, and may in fact only discourage and embitter him, by teach-
ing that the government cannot be relied upon to treat its citizens
fairly.

In sum, North Carolina's two-year-old recognition of its error
comes too late. The State's violation of Hawkins's rights guaranteed
by the substantive component of the Due Process Clause cannot sur-
vive strict scrutiny.

III.

Other courts have examined the due process interests at stake in
regards to an erroneously released inmate through the doctrines of
estoppel, see, e.g., Green, 732 F.2d at 1397 (refusing to estop the gov-
ernment from rearresting an inmate with constructive knowledge that
his release was mistaken); Johnson, 682 F.2d at 871-73 (estopping the
government from rearresting an erroneously paroled inmate), of
waiver, see, e.g., Camper, 36 F.3d at 784 (finding no waiver where
the state's actions were mere negligence, not an affirmative wrong,
and where the defendant knew his continued release was in error);
Lanier, 361 F. Supp. at 947 (holding that the state had waived its right
to rearrest the petitioner where it had led him, through no fault of his
own, to believe that he was free of a prison sentence and made no
attempt for a number of years to reacquire custody over him), and of
the prohibition against the imposition of sentences in installments,
see, e.g., Merritt, 478 F. Supp. at 806-08 & n.6 (recognizing "the
principle that a prisoner is protected by due process from being
required to serve his sentence in installments," and holding that the
state's rearrest of an erroneously released prisoner would be inconsis-
tent with fundamental principles of liberty and justice). Hawkins
argues that he is entitled to habeas corpus relief on these alternative
grounds. Because we find that the substantive guarantees of the Due

                    23
Process Clause have been violated directly, we do not address the
issues of estoppel, waiver or the prohibition of installment sentences.

Hawkins further argues that his reincarceration violated his right to
procedural due process because he was not allowed at his parole-
revocation hearing to introduce evidence about his"difficult but suc-
cessful adjustment to civilian life during his time on parole." But
Hawkins did have an opportunity, albeit a limited one, to make these
arguments at his parole revocation hearing. In any case, to the extent
that the argument is not about the process afforded to him, but about
the substantive basis of the State's decision to revoke his parole, it is
a concern of substantive due process discussed above. To the extent
that Hawkins argues that Morrissey v. Brewer, 408 U.S. 471 (1972),
requires additional procedural protections when the State wishes to
revoke erroneously granted parole, the argument is barred by Teague
v. Lane's prohibition against the creation of new procedural rules on
habeas corpus review, 489 U.S. 288, 310, 319 (1989).8

IV.

The substantive component of the Fourteenth Amendment's Due
Process Clause includes a right to the finality of a criminal sentence,
once that sentence has crystallized, as described by the Fourth Circuit
in Lundien and Cook. Where a parolee is unaware that his parole has
been granted erroneously, and reasonably so, and where he success-
fully reintegrates himself into the community and substantially com-
plies with all of his parole obligations for two years, his fundamental
liberty interest in the finality of the parole decision has crystallized.
By intentionally depriving Hawkins of this fundamental liberty inter-
est, the North Carolina Parole Commission abused its power to a
degree that shocks the conscience, violating Hawkins's right to sub-
_________________________________________________________________

8 The State's claim that all of Hawkins's arguments are new rules and
thus barred by Teague is meritless. The application of the substantive due
process holdings of Lundien and Cook to this new set of facts is not the
creation of a new rule. And Teague only prohibits the imposition of new
procedural rules on habeas, see Bousley v. United States, 118 S. Ct.
1604, 1610 (1998), of which category Hawkins's substantive due process
claim is not a member.

                     24
stantive due process. The decision to the contrary of the district court
is, therefore,

REVERSED AND REMANDED WITH
INSTRUCTIONS TO GRANT THE PETITION.

PHILLIPS, Senior Circuit Judge, dissenting:

With all respect for the majority's understandable dismay at the
course of administrative bungling by state officials that this case
reveals, I do not believe that the state's re-incarceration of this peti-
tioner constituted a violation of substantive due process entitling him
to the release from custody that he seeks. Accordingly, I dissent.

Courts now considering any claim of substantive due process viola-
tion must look for principal guidance to the Supreme Court's most
recent deliverances on the meaning and proper method of judicial
analysis of the concept in County of Sacramento v. Lewis, 118 S. Ct.
1708 (1998), and Washington v. Glucksberg, 117 S. Ct. 2258 and
2302 (1997). Though those decisions evoked a multiplicity of opin-
ions that reflect lingering disagreements within Court majorities on
the proper methodology for assessing such claims--particularly those
involving executive action--I take them to establish or reaffirm for
our purposes the following propositions.

1. At the outset, they remind that, as a general proposition, we
must be "`reluctant to expand the concept of substantive due process
because guideposts for responsible decision-making in this uncharted
area are scarce and open-ended,'" Glucksberg, 117 S. Ct. at 2267
(quoting Collins v. Harker Heights, 503 U.S. 115, 125 (1992)), which
means that we, like the Supreme Court, must "`exercise the utmost
care whenever we are asked to break new ground in this field,
[Collins, 503 U.S. at 125], lest the liberty protected by the Due Pro-
cess Clause be subtly transformed into the policy preferences of
[judges], [Moore v. City of East Cleveland, 431 U.S. 494, 502
(1977)]." Glucksberg, 117 S. Ct. at 2268; see also Lewis, 118 S. Ct.
at 1714 (noting traditional reluctance of Court to expand concept).

2. Where, as here, the claimed violation is by executive action

                     25
rather than by legislative enactment, judicial analysis should consider
as a "threshold question" whether the executive action was so "egre-
gious, so outrageous, that it may fairly be said to shock the contempo-
rary conscience." Lewis, 118 S. Ct. at 1717 n.8. If it does not, the
claim fails on that account. If it does, inquiry must turn to whether the
claimed right, if not an enumerated one, is entitled, on the basis of
precedent or of historical protections afforded it, to judicial recogni-
tion as a substantive due process right to be free of such executive
action. See id.1
_________________________________________________________________

1 This is the position taken in Justice Souter's opinion for the Court in
Lewis, in which he was joined by Chief Justice Rehnquist and Justices
O'Connor, Kennedy, Ginsburg and Breyer. Lewis thus clearly holds both
that the "shocks-the-conscience" test has continued vitality in actions
challenging executive acts on substantive due process grounds and that
in those it should be applied as a "threshold" test. What is not perfectly
clear, however, is the extent to which this threshold test is to be applied
independently of any consideration of what relevant history, tradition and
precedent may have to say about the asserted right and its protection.
Justice Souter's opinion for the Court seems in the main to posit a com-
pletely independent threshold inquiry that focuses solely on the actor's
culpability, and would turn to history, tradition and precedent only after
the conduct had been found conscience-shocking, and then only to deter-
mine whether history, tradition and precedent demonstrated that the right
asserted was one entitled to substantive due process protection. See
Lewis, 118 S. Ct. at 1717 n.8. Responding, however, to Justice Scalia's
objection to any continued use of a shocks-the-conscience test rather than
relying solely on precedent and historical protections to assess substan-
tive due process claims, Justice Souter allowed that whether particular
conduct was conscience-shocking "may be informed by a history of lib-
erty protection, but would necessarily reflect[ ] an understanding of tradi-
tional executive behavior, of contemporary practice, and of the standard
of blame applied to them." Id.

Further on the point, Justice Kennedy, specially concurring and joined
by Justice O'Connor, after expressing general skepticism about the
"shocks-the-conscience" test, indicated that he thought it could not serve
as a wholly independent test but only as the beginning point in a process
that must take into account history, tradition and precedent in assessing
the "objective character" of the challenged act. Id. at 1722 (Kennedy, J.
concurring). Though Justice Souter's opinion seemed not to require this,
Justice Kennedy thought that the "reasons" given for its "not-shocking"

                    26
3. If inquiry is required (or undertaken) as to whether the right
asserted is entitled to recognition as one of substantive due process,
the question is whether it is one of "those fundamental rights and lib-
erties which are, objectively, `deeply rooted in this Nation's history
and tradition.'" Glucksberg, 117 S. Ct. at 2268 (quoting Moore, 431
U.S. at 503), being so "`implicit in the concept of ordered liberty' . . .
that `neither liberty nor justice would exist if they were sacrificed.'"
Id. (quoting Palko v. Connecticut, 302 U.S. 319, 325, 326 (1937)).
And to answer that question requires a "`careful description' of the
asserted fundamental liberty interest." Id. (quoting Reno v. Flores,
507 U.S. 292, 302 (1993)).

This prescribed methodology, avowedly designed in its threshold
"shocks-the-conscience" inquiry to guard against "demot[ing]" the
Constitution to a "font of tort law," Lewis, 118 S. Ct. at 1717 n.8, and,
in its "fundamental-liberty-interest" inquiry, to "rein in the subjective
elements that are necessarily present in due-process judicial review,"
Glucksberg, 117 S. Ct. at 2268, is a most stringent one. Though it
builds on previous substantive due process jurisprudence, it seems to
me clearly to tighten the doctrinal screws by "defining-up" both the
level of executive culpability sufficiently "egregious" to "shock the
contemporary conscience" and the level of specificity at which
asserted substantive due process rights are to be sought in history,
precedent and tradition.

Applying that tightened methodology here, I do not believe the
challenged conduct can be declared to violate any substantive due
process right asserted by this petitioner. First off, I do not believe the
conduct qualifies as a conscience-shocker in the required sense.

The core of the concept of due process--procedural and
substantive--is protection against "arbitrary action of government,"
_________________________________________________________________

conclusion indicated that history, tradition and precedent had been suffi-
ciently taken into account to meet his concern. Id.

From all this, I assume that courts seeking faithfully to apply the Lewis
methodology in executive act cases properly may look to history for
whatever it may reveal about customary executive practices and judicial
responses in comparable situations by way of establishing context for
their assessments of the conduct at issue.

                     27
Lewis, 118 S. Ct. at 1716 (quoting Wolff v. McDonnell, 418 U.S. 539,
558 (1974)), and "only the most egregious official conduct can be
said to be `arbitrary in the constitutional sense.'" Id. (quoting Collins,
503 U.S. at 129). The "shocks the conscience" test is aimed at identi-
fying executive conduct of that degree of culpability and therefore
appropriately poses the first, antecedent, question about any claim
that particular conduct violated a substantive due process right.

The test is concededly a most imprecise one, being"no calibrated
yard stick," id. at 1717, and "laden with subjective assessments," id.
at 1722 (Kennedy, J. concurring). But it surely gets at what has to be
determined--whether government conduct has been simply "arbi-
trary," without reason. And, some judicial guidelines have emerged
to flesh out and put at least minimum bounds on the degree of culpa-
bility it seeks to capture.

Simple negligence never can suffice to make executive conduct
conscience-shocking in the required sense, no matter what the right
infringed or the injury inflicted. Id. at 1718 (citing Davidson v.
Cannon, 474 U.S. 344, 347-48 (1986)). And while intended conduct
is that "most likely" to meet the test, even that alone will not suffice;
the conduct must be "intended to injure in some way unjustifiable by
any government interest." Id. (emphasis added). What the test seeks
to identify is conduct by executive officials which involves "abusing
[their] power, or employing it as an instrument of oppression."
Collins, 503 U.S. at 126 (quotation omitted). Finally, application of
this test "demands an exact analysis of circumstances," Lewis, 118
S. Ct. at 1718, because "`[t]hat which may, in one setting, constitute
a denial of fundamental fairness, shocking to the universal sense of
justice, may, in other circumstances, and in the light of other consid-
erations, fall short of such denial.'" Id. at 1719 (quoting Betts v.
Brady, 316 U.S. 455, 462 (1942)).

As a first step in applying the test to the specific conduct at issue
here, we should take a look at how executive officials and courts gen-
erally may have responded to the problem of whether an erroneously
released prisoner should be reincarcerated. Though unlikely to dem-
onstrate conclusively that the executive act we assess was or was not
"conscience-shocking," hence arbitrary in the constitutional sense, the
response of other officials and courts when confronted with generally

                     28
comparable problems might provide helpful context for assessing its
culpability. See id. at 1717 n.8.

The first thing revealed by even a cursory look at the available
sources--judicial decisions2 and academic commentary--is that cases
involving government failures to take convicted criminals into cus-
tody and premature releases of prisoners are surprisingly widespread
and recurring in both the state and federal penal systems. See Gabriel
J. Chin, Getting Out of Jail Free: Sentence Credit for Periods of Mis-
taken Liberty, 45 Cath. U. L. Rev. 403 (1996) (collecting cases).3 The
erroneous release here was not, therefore, to start with so unique an
_________________________________________________________________

2 Which of course reveal only the tip of what surely is a much larger
set of instances, not all of which resulted in litigation.

3 As a raw indication of the extent of the phenomenon, this academic
commentary identifies over one hundred such cases, running back in
time to 1895. Broadly speaking, the cases involve one or the other of the
following factual scenarios. In "delayed incarceration cases," the relevant
governmental authority fails timely to take the convicted criminal into
custody. See, e.g., United States v. Martinez, 837 F.2d 861 (9th Cir.
1988) (seven and one-half-year delay in prisoner's incarceration). In "de-
tainer cases," a prisoner is either released from the custody of one juris-
diction notwithstanding the fact that a valid detainer has been lodged by
a second jurisdiction, see, e.g., Farley v. Nelson, 469 F. Supp. 796 (D.
Conn.) (defendant paroled by Maryland penitentiary and not taken into
federal custody notwithstanding fact that two federal detainers were on
file with the Maryland authorities), aff'd, 607 F.2d 995 (2d Cir. 1979),
or is released by one jurisdiction because a second jurisdiction to which
he owes time has failed to file a detainer. See, e.g., Shelton v. Ciccone,
578 F.2d 1241 (8th Cir. 1978) (defendant released from state custody
when a federal detainer should have been but was not lodged with state
authorities). Finally, there are "early release cases" where, as in the case
at hand, by some administrative error, a prisoner is prematurely released
or paroled. See, e.g., Johnson v. Williford, 682 F.2d 868 (9th Cir. 1982)
(prisoner who was convicted and sentenced under a federal statute
requiring a 10-year minimum sentence without possibility of parole was
erroneously paroled). Although these categories account for the great
bulk of the cases, not all of the cases fit neatly into them. See, e.g., Ex
Parte Bugg, 145 S.W. 831 (Mo. Ct. App. 1912) (prisoner intentionally
released from custody on a suspended sentence because of fear that he
was contracting tuberculosis and to allow him to"seek a change of cli-
mate").

                     29
occurrence in overall penal system administration as by that fact alone
to suggest arbitrariness in the overall administrative process.

Next, it would appear that traditional and contemporary executive
practice once the error is discovered has been routinely to incarcerate,
rejecting any administrative claims of entitlement to freedom.4 Nei-
ther, therefore, was the decision to reincarcerate here, rejecting the
administrative claim, so much at odds with customary executive prac-
tice as to suggest arbitrariness on that account alone.

Looking past these general indications of the widespread extent of
the phenomenon and the traditional executive practice in dealing with
it to how the courts have dealt with it, we see several overlapping pat-
terns that require differentiation for our purposes.

In one group of cases, challenges to reincarceration have been
made and decided in whole or part on non-constitutional theories of
"estoppel," see, e.g., Johnson v. Williford, 682 F.2d 868 (9th Cir.
1982) (alternative ground), or "improper installment sentence." See,
e.g., White v. Pearlman, 42 F.2d 788 (10th Cir. 1930); see generally
Dunne v. Keohane, 14 F.3d 335, 336-37 (7th Cir.) (Posner, C.J.) (not-
ing that common law rule prohibiting government from"delay[ing]
the expiration of the sentence either by postponing[its] commence-
ment . . . or by releasing the prisoner for a time and then reimprison-
ing him" is not a "constitutional command"), cert. denied, 511 U.S.
1149 (1994). Because decisions applying these common law theories
are not concerned with any threshold question of executive culpabil-
ity, they have nothing to contribute on "the standard[ ] of blame,"
Lewis, 118 S. Ct. at 1717 n.8, to be used in applying the constitutional
shocks-the-conscience test. See id. at 1717-18 (noting critical differ-
_________________________________________________________________

4 This is inferred from the fact that the reported decisions overwhelm-
ingly (perhaps exclusively) concern prisoner challenges to decisions to
incarcerate. While there obviously is less incentive for government to
challenge contested administrative decisions not to incarcerate, such
challenges must generally be possible under typical agency review pro-
cedures. See, e.g., In Re Hawley, 484 A.2d 684 (N.J. 1984) (holding that
the prosecutor has the right and authority to appeal a decision of the State
Parole Board); Mich. Comp. Laws Ann. § 791.234(7) ("The action of the
parole board . . . is appealable by . . . the prosecutor . . . .").

                    30
ence between minimum constitutional and non-constitutional culpa-
bility levels).

In another overlapping category of cases, the prisoner has sought
as relief that he be given credit on his remaining sentence for the time
spent in erroneous release. See, e.g., Green v. Christiansen, 732 F.2d
1397 (9th Cir. 1984); United States v. Merritt, 478 F. Supp. 804
(D.D.C. 1979). These cases have no relevance to whether what was
done here violated the right asserted by this petitioner. He was given
credit against his remaining sentence for the time spent on erroneous
release, (see J.A. at 34), and his claim is for the more drastic remedy
of outright release to parole under the conditions erroneously granted.

When these two overlapping categories of cases are excluded as
possible sources of a shocks-the-conscience benchmark for claims
such as Hawkins's, only one category remains. It consists of cases in
which a convicted criminal has sought release (either outright or to an
erroneously granted parole) specifically on federal constitutional due
process grounds and the courts have decided the claims, up or down,
on that basis. Interestingly, almost all the cases decided on constitu-
tional grounds have involved claims based on a unique sub-
constitutional theory of "waiver of jurisdiction." Usually traced to
Shields v. Beto, 370 F.2d 1003 (5th Cir. 1967), it employs the fictive
notion that by prolonged failure to incarcerate a convict who "owes
it time," a government may be held to have "waived its jurisdiction"
to do so at some point in time and under certain circumstances, and
that to incarcerate thereafter without "jurisdiction" violates due process.5
_________________________________________________________________

5 Shields, finding antecedents of this theory (and a related one of "im-
plied pardon") in a few earlier federal and state cases, adopted it as cir-
cuit law in a case in which a state had reincarcerated a prisoner 28 years
after it had released him in mid-sentence to another state and 18 years
after the latter state had paroled him in the absence of any detainer filing
by the first state. Six years later, the Fifth Circuit took the occasion in
Piper v. Estelle, 485 F.2d 245 (5th Cir. 1973), to cabin in Shields facially
broad rule that had seemed to rest principally on the prolonged period of
government inaction, emphasizing that "lack of eager pursuit" or "lack
of interest" is not enough, "[r]ather," Piper held, "the . . . action must be
so affirmatively wrong or [the] inaction so grossly negligent that it would
be unequivocally inconsistent with fundamental principles of liberty and
justice to require [that the sentence] be served . . . ." Id. at 246 (quotation
omitted). Piper's formulation of the "waiver" theory has been that ordi-
narily invoked by claimants and courts since that time.

                     31
In the overwhelming majority of cases in which this special "due pro-
cess" theory has been invoked, the claims have been rejected on their
widely varying facts.6 Only a handful of decisions have found due
process violations on this basis.7

Although these cases apply constitutional due process theory, they
do not provide a serviceable benchmark for applying the threshold
"conscience-shocking" test mandated by Lewis. None, of course, spe-
cifically applies that test as an "antecedent", independent inquiry into
government culpability. Most, as indicated, reject the due process
challenge on the facts. The few that uphold challenges are far too few
in the overall mix and too varied on their facts to provide any firm
legal norm for assessing the required culpability level under Lewis's
threshold test.

History and precedent thus inform our threshold inquiry with little
except that the administrative error that occasioned the challenged
decision is one too frequently made in penal systems administration
_________________________________________________________________

6 See Camper v. Norris, 36 F.3d 782 (8th Cir. 1994) (finding against
prisoner on the facts); Martinez, 837 F.2d 861 (same); Mobley v. Dugger,
823 F.2d 1495 (11th Cir. 1987) (same); Green, 732 F.2d 1397 (same);
Mathes v. Pierpont, 725 F.2d 77 (8th Cir. 1984) (same); Patterson v.
O'Dea, 1996 WL 554564 (6th Cir. Sept. 27, 1996) (unpublished) (same);
Hallums v. Hambrick, 1994 WL 279394 (6th Cir. June 21, 1994 (unpub-
lished) (same), cert. denied, 513 U.S. 1169 (1995); Mistretta v. Whalen,
1993 WL 118074 (7th Cir. April 14, 1993) (unpublished) (same);
Christian v. Smith, 1991 WL 85227 (6th Cir. May 20, 1991) (unpub-
lished) (same), cert. denied, 502 U.S. 915 (1991); Sterling v. Maggio,
505 F. Supp. 1111 (M.D. La. 1981) (same); Farley, 469 F. Supp. 796
(same); Bailey v. Ciccone, 420 F. Supp. 344 (W.D. Mo. 1976) (same);
Esquivel v. Estelle, 426 F. Supp. 619 (W.D. Tex. 1976) (same), aff'd,
547 F.2d 309 (5th Cir. 1977); Clifton v. Beto, 298 F. Supp. 1384 (S.D.
Tex. 1968) (same), aff'd on other grounds, 411 F.2d 1226 (5th Cir.
1969); United States v. Vann, 207 F. Supp. 108 (E.D.N.Y. 1962) (same);
United States v. Brandt, 1987 WL 16235 (N.D. Ill. Aug. 26, 1987)
(unpublished) (same).

7 See Shields, 370 F.2d 1003 (finding for prisoner on the facts);
Johnson, 682 F.2d 868 (same); Lanier v. Williams, 361 F. Supp. 944
(E.D.N.C. 1973) (same); Shelton, 578 F.2d 1241 (granting defendant evi-
dentiary hearing on issue of waiver).

                    32
to raise any presumption of arbitrariness "in the constitutional sense,"
Lewis, 118 S. Ct. at 1716 (quotation omitted), whenever it occurs, and
that the apparently routine executive practice when the error has been
discovered is to reincarcerate, no matter what the circumstances. Judi-
cial decisions on challenges to such executive decisions provide no
firm legal norm or benchmark for applying the test. Most in fact have
upheld the executive decision to reincarcerate, finding no violation of
the claimed legal or constitutional right to remain free. Those that
have found violations--even the very few that have found violation
of constitutional due process right--have done so by analyses that did
not address as an independent, "antecedent," question whether the
challenged decision to reincarcerate was sufficiently "egregious" to be
"arbitrary in the constitutional sense." Id. at 1716 & 1717 n.8 (quota-
tion omitted).

Here, therefore, the test must be applied simply by considering
without benefit of any helpful guidance from those external sources
whether the decision to reincarcerate was, within the threshold culpa-
bility test as most recently explained in Lewis , "shock[ing to] the con-
temporary conscience." Id. at 1717 n.8.

I do not think it possible to make that drastic judgment about this
decision. Consider the critical circumstances before the Parole Com-
mission whose decision to revoke the erroneously granted parole is
the challenged executive act.

          In 1981 Hawkins had been convicted in North Carolina
          state court on a drug trafficking offense. Based on previous
          1972 convictions in Georgia of rape and aggravated assault
          with intent to commit rape and a 1976 conviction in Guil-
          ford County, North Carolina for armed robbery, he was sen-
          tenced as an habitual felon to 50 years imprisonment and to
          a concurrent 10-year sentence on the drug trafficking
          offense. See State v. Simmons, 286 S.E.2d 898, 900 (N.C.
          Ct. App. 1982). At the time, he had an extensive record of
          other arrests and convictions, some under the surname "Sim-
          mons," dating back to 1967. These included a 1967 convic-
          tion for larceny and receiving; a 1969 conviction for assault
          on a female; a 1978 conviction for escape from work
          release; a 1976 grand jury charge of second degree rape that

                    33
was dismissed; and a 1975 Delaware charge of resisting
arrest that was nol prossed. (See J.A. 161-62; 203-4.) In
1992, after having served eleven years of his 50-year sen-
tence, he had been erroneously paroled under a recently
enacted Community Service Parole program, designed in
part to alleviate prison overcrowding, for which he was not
in fact eligible. His overall prison record at the time had
been a good one, with only a few rule infractions, and dur-
ing his imprisonment he had obtained a bachelors degree in
business management from Shaw University under a study
program. (See id. at 26, 200.)

His erroneous release in 1992 was based on a Parole Case
Analyst's recommendation that cited the amount of time he
had served, the prison overcrowding crisis, the fact that
none of Hawkins's prison rule infractions was assaultive,
the fact that he had made some effort to improve his situa-
tion while in prison, and the fact that he would be placed on
intensive supervision under the Community Service Parole
program. (See id. at 200.) The recommendation had, how-
ever, noted that there was "some concern" about releasing
Hawkins due to his "history of sexual assaultive behavior."
(Id.) That concern had been expressed for the record by a
Parole/Probation officer who indicated his strong opposition
to Hawkins'/Simmons' release based upon the officer's per-
sonal awareness of his criminal history and his expressed
opinion that he was a "career street criminal who will con-
tinue to commit street crimes once he is out of prison." (Id.
at 156.)

During the two-year period of his release, Hawkins had
lived with his brother and been continuously employed as an
unskilled laborer by a manufacturing company. (See id. at
22, 26.) He had worked regularly and with good job evalua-
tions and had violated no laws during the period, but had
fallen behind in some of the community service obligations
and fee payments required by the program. (See id. at 20-24,
246.)

He was taken back into custody by order of the Parole
Commission when in 1994 it was realized that his release

          34
          had not been authorized by law. (See id. at 34.) And, after
          affording him a hearing with counsel at which his return to
          parole status was urged on legal and humanitarian grounds,
          (see id. at 29-30, 120-21), the Commission had formally
          revoked his parole and ordered his reincarceration. (See id.
          at 32, 34.)

To declare the Parole Commission's decision so "egregious and
outrageous" as to "shock the contemporary conscience" under these
circumstances, we would have to believe that it was infected or driven
by something much worse--more blameworthy--than mere negli-
gence or lack of proper compassion or sense of fairness or than might
invoke common law principles of estoppel or fair criminal procedure
or the like to hold the state to its error. To keep things in constitu-
tional proportion, we would have to see in it a mindless "abus[e of]
power," or a deliberate exercise of power "as an instrument of oppres-
sion," Collins, 503 U.S. at 126 (quotation omitted), or power exer-
cised "without any reasonable justification in the service of a
legitimate governmental objective," Lewis, 118 S. Ct. at 1716.

I do not believe the Parole Commission's decision can be charac-
terized as one meeting that stringent threshold constitutional test.
Nothing about it suggests any element of vindictiveness or of power
exercised simply to oppress. There were legitimate governmental
interests and objectives a-plenty to justify the act. It rectified an error
in administering applicable state parole law, thereby furthering the
state's fundamental interest in correct application of its laws. In doing
so, it avoided the precedential risk of acquiescing in irregular enforce-
ment of state law. It reincarcerated under more secure custody a rec-
ognized high-risk prisoner erroneously released under a program
driven largely by exigencies of prison crowding unrelated to the pub-
lic interest in security against the specific risk he posed.

While the Commission's conduct leading up to and including erro-
neous release on parole was bungling at every step, it could not at that
stage be characterized as anything but simple negligence. And, in the
end, that negligent course of conduct had nothing to do with revoca-
tion of the parole actually granted far in advance of the parole release
dates about which Hawkins was several times negligently misin-
formed. While the Commission's course of bungling is not a pretty

                     35
picture, it has no real bearing upon the question whether revocation
of the completely unpredicted earlier parole was conscience-shocking.

Finally, while the revocation undoubtedly had harsh and regrettable
consequences for Hawkins's erroneously created expectations, it did
not, fortunately, interrupt any third party dependency relationship
established in the interim. And, though Hawkins had not engaged in
any criminal conduct during the period of his release under the "inten-
sive supervision" of his parole, that surely could not be thought to
oblige the Commission to see in this a safely demonstrated rehabilita-
tion from Hawkins's established pattern of assaultive behavior while
not in full custody. Certainly a declination to do so could not be
thought to demonstrate arbitrariness as opposed to reasoned judg-
ment.

Because I do not believe that the Parole Commission's decision can
be declared "so egregious, so outrageous . . . [as] to shock the contem-
porary conscience", see Lewis, 118 S. Ct. at 1717 n.8, I would affirm
on that ground the district court's denial of the petition. So holding,
I would not reach the more fundamental issue that lies beyond:
whether the specific right asserted here even concerns a liberty inter-
est so fundamental that it is protected by the substantive component
of the Due Process Clause. See id. (differentiating the issues).
Because a majority of the panel has, however, held that the conduct
was conscience-shocking, thereby raising the further issue, I address
it briefly and, with respect, again disagree with the majority.

My reasons can be given simply and briefly. Based upon the histor-
ical evidence earlier discussed, I do not believe the liberty interest
asserted here--that of remaining free on erroneously granted parole
so long as the parolee did not contribute to the error and has for an
appreciable time remained on good behavior to the point that his
expectations for continued release from incarceration have
"crystallized"8--is one that can be said to be "deeply rooted in this
_________________________________________________________________

8 This seems to me a fair and "careful description" of the "fundamental
liberty interest" asserted by petitioner in this litigation. See Glucksberg,
117 S. Ct. at 2268 (noting necessity for such a"description" in making
historical inquiry). A critical feature of the interest as asserted is its basis
in "crystallized" expectations created by the passage of time, (see Appel-
lant's Br. at 11), surely an amorphous concept upon which to ground
constitutional right, particularly one as jealously guarded against subjec-
tive expansion as substantive due process.

                      36
Nation's history and traditions." Glucksberg, 117 S. Ct. at 2268 (quot-
ing Moore, 431 U.S. at 503)). Certainly it would seem impossible to
say of such an interest that it is one of those so"`implicit in the con-
cept of ordered liberty,' . . . that `neither liberty nor justice would
exist if they were sacrificed.'" Id. (quoting Palko, 302 U.S. at 325,
326. What history and tradition seem to indicate in their best light for
petitioner is that claims of such a right have been routinely rejected
when made to executive branches of government, occasionally, but
not always, upheld by courts when advanced under common law the-
ories such as estoppel, and almost always rejected by courts when
advanced on constitutional grounds. For that reason, I do not believe
that under current Supreme Court jurisprudence as most recently
explicated in Glucksberg, the interest asserted here could be consid-
ered one entitled to substantive due process protection.9
_________________________________________________________________

9 Hawkins's reliance on United States v. Lundien, 769 F.2d 981 (4th
Cir. 1985), cert. denied, 474 U.S. 1064 (1986), and United States v.
Cook, 890 F.2d 672 (4th Cir. 1989), as establishing circuit precedent for
the existence of such a right is misplaced. Those cases considered consti-
tutional challenges to the power of courts to increase sentences after their
formal imposition. In both cases, the courts posited that at some point a
prisoner's crystallized expectations of the duration of his sentence as
imposed could give rise to a due process right to its finality, but both
found no such right to have arisen on the facts of the cases. See Lundien,
769 F.2d at 987; Cook, 890 F.2d at 675. Aside from the fact that the due
process assumptions made in those cases were dicta in view of their spe-
cific holdings, they could not be taken to apply even as persuasive dicta
in the quite different situation of the erroneously released prisoner that
we consider. Neither Lundien nor Cook undertook the rigorous historical
inquiry now mandated by Glucksberg into whether the specific right they
posited--that of sentence finality--was one sufficiently rooted in history
and tradition to be enforced as one of substantive due process. And had
that inquiry been undertaken, it would have been an entirely different
one, concerning a different subject than that required in this case.
Lundien and Cook therefore have nothing to say, either as precedent or
persuasive dicta, about whether the sufficiently different liberty interest
asserted by Hawkins is entitled by history and tradition to substantive
due process protection.

                    37